Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the Request for Continued Examination amendment filed 8/11/2020.  Applicant has amended claim 11-14 and 18-19 and cancelled claims 15 and 17.  Accordingly, claims 11-14, 16 and 18-20 are rejected as set forth in detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 11-14, 16 and 18-20 are directed to the abstract idea of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claim 11 recites, in part, a method for performing the steps of maintaining a first consumer account which is useable by a first consumer and a second consumer account which is useable by a second consumer; receiving information that a first consumer desires to exchange a gift card appearing in the first consumer account for a value, wherein the first gift card is represented by a physical card, receiving from the first consumer a description of the first gift and the value desired by the first consumer for the first gift card, wherein prior to receiving the information the first gift card has been enabled for purchases from at least one retailer of goods or services and wherein the first consumer is not the at least one retailer, displaying to consumers the value desired by the first consumer for the first gift card, completing the gift card 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “computer”, “one or more processors” and “non-transitory computer readable memory” and “terminal” of an enterprise infrastructure to perform the maintaining, receiving, displaying, issuing, cancelling, providing, verifying, determining, transmitting and transferring steps digitally “via the one or more processors executing executable instructions”.  The processors/computer/memory in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “enterprise infrastructure comprising one or more processors”, “non-transitory computer readable memory”, “network terminal” to perform the maintaining, receiving, displaying, completing, transferring, issuing, cancelling, providing, verifying, determining, transmitting, steps  “via the one or more processors executing executable instructions” and that the transfer is “digital” and the display is through “online web based program amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. In addition, generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive, process and provide data (receive, display, complete, transfer, issue, cancel, provide, verify, determine, transmit, display steps) does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



The claimed invention, considered as a whole, is not taught by the prior arts (effective filing date 7/27/2006) found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.

Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Monk et al. (US 2005/0086166 A1).

Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under U.S.C. 101 because 1) similar to Enfish, the claims are directed to improvement of computer-related technology because memory is reduced as a result of cancelling first gift card and associating second gift card account with consumer account 2) the claims do not recite an abstract idea because “Certain Methods of Organizing Human Activity does not cover human operation of machines 3) manufacture is integral to the claim based on the claim’s recitation of processors, terminals and a “physical card” 4) the claims require a special purchase computer 5) the claims recite elements not shown to be present in the prior art 6) the claims do not seek to tie-up or preempt.  The Examiner disagrees.   In response to applicant’s argument that the claims are directed to improvements in computer-related technology, it is noted that unlike Enfish, the focus of the claims is not on improvement in how a computer could carry out their basic functions of storing and process data, but on certain independently abstract ideas (receive, display, determine, transfer data) that use computers as tools.   In response to applicant’s argument that the system’s memory requirement can be significantly reduced by cancelling gift card, it is noted that while the claims recite the limitation of using processor to cancel card, such limitations are not meaningful as most practical applications of such a database would involve a computer. “In short, each step does no more than require a generic computer to perform generic computer functions.” Alice, 134 S. Ct. at 2359.  Issuing and cancelling card with processer = store, determine and eliminate information with a processor and various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIA-YI LIU/Primary Examiner, Art Unit 3695